Citation Nr: 0100679	
Decision Date: 01/11/01    Archive Date: 01/17/01

DOCKET NO.  97-09 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
gunshot wound to the left gluteus medius and maximus, 
currently evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for traumatic 
arthritis of the right knee, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel


INTRODUCTION

The veteran had active service from March 1944 to April 1946.

This appeal arises from a July 1996 rating action in which 
the RO denied an evaluation in excess of 20 percent for the 
veteran's service connected residuals of a gunshot wound to 
the left gluteus medius and maximus and denied an evaluation 
in excess of 10 percent for traumatic arthritis of the right 
knee.  

The veteran provided testimony at a hearing before the 
undersigned Veterans Law Judge in June 2000.  A transcript of 
the hearing is of record.


REMAND

The veteran contends that his service-connected residuals of 
a gunshot wound of the left gluteus medius and maximus and 
traumatic arthritis of the right knee are more disabling than 
currently evaluated and warrant higher evaluations.  In 
particular, the veteran states that the gunshot wound to his 
left gluteus medius and maximus causes numbness in his left 
leg.  He also appears to suggest that he has arthritis and 
weakness of the low back associated with the his service-
connected gunshot wound to the left gluteus medius and 
maximus.  With regard to his right knee, he states that he is 
unable to walk very well and that the leg gives out.  

The United States Court of Appeals for Veterans Claims 
(formerly, the United States Court of Veterans Appeals, prior 
to March 1, 1999) (Court) has held that, when a veteran 
alleges he suffers pain due to a service-connected 
musculoskeletal disability in which the degree of disability 
is based on consideration of limitation of motion, an 
examiner's report should include an assessment of the degree 
of functional loss, if any, due to pain, weakened movement, 
excess or premature fatigability or incoordination.  DeLuca 
v. Brown, 8 Vet. App. 202, 205-207 (1995).  See also 
38 C.F.R. §§ 4.40, 4.45 (2000).

The Board notes that the veteran underwent VA examination of 
his joints and muscles in July 1998.  However, neither 
examiner commented on the extent of functional loss due to 
pain and other factors in assessing the veteran's 
disabilities.  Given that fact, and the length of time that 
has passed since the veteran last underwent VA examination of 
the disabilities under consideration, the Board finds that it 
would be helpful to have the veteran undergo further 
examination.  

Prior to having the veteran undergo further examination, the 
RO should obtain and associate with the record all 
outstanding pertinent medical records, particularly to 
include any medical records from any VA facilities or other 
governmental entities.  The record in the case reflects that 
the veteran has received treatment from the Houston VA 
Medical Center (VAMC).  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The RO 
should also obtain and associate with the claims file records 
from any other source(s) or facility(ies) identified by the 
veteran.  

On remand, the RO should also ensure compliance with the 
notice and duty to assist provisions contained in Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (to be codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107).  This should include consideration of 
whether any additional notification or development action is 
required under the Act.  


Accordingly, these matters are hereby REMANDED to the RO for 
the following action:

1.  The RO should obtain and associate 
with the record all outstanding pertinent 
medical records from the Houston VAMC, as 
well as from any source(s) or 
facility(ies) identified by the veteran.  
If any requested records are not 
available, or the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the veteran's claims file, 
and he and his representative should be 
so notified.

2.  After all available records are 
associated with the veteran's claims 
file, the veteran should be afforded a 
appropriate VA examinations to determine 
the present severity of his service-
connected residuals of a gunshot wound to 
the left gluteus medius and his maximus 
and traumatic arthritis of the right 
knee.  The entire claims folder, to 
include a complete copy of this REMAND, 
must be made available to and be reviewed 
by each physician designated to examine 
the veteran.  All appropriate tests and 
studies, to include X-rays and range of 
motion studies (the latter expressed in 
degrees, with normal ranges provided for 
comparison purposes) should be conducted, 
and all clinical findings should reported 
in detail.

With respect to each service-connected 
disability, the examiner should render 
specific findings as to whether, during 
the examination, there is objective 
evidence of pain on motion, weakness, 
excess fatigability, and/or 
incoordination associated with the 
disability.  In addition, the physician 
should indicate whether, and to what 
extent, the veteran experiences likely 
functional loss due to pain and/or any of 
the other symptoms noted above during 
flare-ups and/or with repeated use.  To 
the extent possible, the examiner should 
express such functional loss in terms of 
additional degrees of limited motion.   
Each examiner should also indicate the 
extent to which the disability under 
consideration affects the veteran's 
employability.

As regards the service-connected 
residuals of a gunshot wound to the left 
gluteus medius and maximus, the examiner 
should indicate whether the veteran has 
any low back arthritis, or pain, 
weakness, or limitation of motion of the 
low back associated with the service-
connected condition (and, if so, he/she 
should address the factors noted above 
pertaining to limitation motion).  As 
regards the veteran's service-connected 
right knee disability, the examiner 
should also indicate whether there is 
slight, moderate, or severe recurrent 
subluxation or lateral instability of the 
right knee. 

All examination findings, along with the 
complete rationale for each opinion 
expressed should be set forth in 
typewritten reports.

3.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000) and 00-92 (December 
13, 2000), as well as any pertinent 
formal or informal guidance that is 
subsequently provided by the Department, 
including, among others things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.

4.  After completion of the requested 
development, and any other development 
deemed warranted by the record, the RO 
should readjudicate the claims on appeal 
in light of all relevant evidence of 
record, and all pertinent legal 
authority, to include that governing 
consideration of functional loss due to 
pain and other factors, cited above.  The 
RO also should address the applicability 
of 38 C.F.R. § 3.321(b) (2000) 
(prescribing procedures for assignment of 
an extra-schedular rating) for each 
disability.  The RO must provide full 
reasons and bases for its determinations, 
addressing all matters and concerns noted 
in this REMAND.

5.  If either benefit sought on appeal 
continues to be denied, the veteran and 
his representative should be furnished an 
appropriate Supplemental Statement of the 
Case and be given an opportunity to 
submit additional evidence and/or 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration.  

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

